UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-4979



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


RONSHON PONE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (7:02-cr-00091-BR)


Submitted:   April 9, 2008                 Decided:   April 18, 2008


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIUM:

              Ronshon    Tominik   Pone   appeals      the   district   court’s

judgment revoking his supervised release and sentencing him to

twenty-four months’ imprisonment.          Pone contends that the sentence

is plainly unreasonable.

              We will affirm a sentence imposed after revocation of

supervised release if it is within the prescribed statutory range

and is not plainly unreasonable. United States v. Crudup, 461 F.3d

433, 437-39 (4th Cir. 2006), cert. denied, 127 S. Ct. 1813 (2007).

In   making    this     determination,    we   first   consider   whether   the

sentence is procedurally or substantively unreasonable.                 Id. at

438-39.    Only if a sentence is found to be unreasonable will this

court determine if it is “plainly” so.            Id. at 439.     Although the

district court must consider the Chapter Seven policy statements,

U.S. Sentencing Guidelines Manual Ch. 7, Pt. B, as well as the

statutory requirements and factors applicable to parole revocation

sentences under 18 U.S.C. §§ 3553(a) & 3583 (2000), the district

court ultimately has broad discretion to revoke the previous

sentence and impose a term of imprisonment up to the statutory

maximum.      Crudup, 461 F.3d at 438-39.

              Although the district court provided no explanation for

its sentence, it is undisputed that the district court properly

calculated the applicable range and imposed a sentence within that

range.     We find nothing clearly or obviously erroneous in the


                                     - 2 -
sentence imposed by the district court.      See United States v.

Moulden, 478 F.3d 652, 657 (4th Cir. 2007) (defining a “plainly

unreasonable sentence” as one that is “clearly” or “obviously”

erroneous).

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -